Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 4-7, 11 and 12 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Chen, et al.  (US 20180284904).
Regarding claim 1, Chen teaches a Key module for a keyboard , wherein the key module 221 comprises: a guide 222 for guiding a movement of the key module upon actuation; a support element 223 for supporting the guide; and a switch unit 224, wherein the switch unit comprises a housing 2241 and a contact device (2244-2245) at least partially arranged in the housing for establishing electric contact upon actuation of the key module , wherein the contact device comprises a fixed contact piece 2245 with a first contact and a contactor 2244 with a first spring clip 22443 carrying a second contact, a second spring clip 22442 for producing an actuation sound and at least one actuation portion 22442, wherein the contactor is integrally formed (Figs. 1-8 and paragraph 31).  
Regarding claim 4, Chen teaches the Key module wherein the housing 2241 comprises an actuation opening (the top opening of the housing 2241) for exposing the at least one actuation portion of the contact device (from the top view, the housing opening exposes the actuation portion 22442, see Fig. 6).
Regarding claim 5, Chen teaches the Key module with an auxiliary actuator (2242, 221) for actuating the contact device, wherein the housing comprises 2241 at least one holding portion 22413 for holding the auxiliary actuator, wherein the auxiliary actuator comprises at least one attaching portion 22413 (lower section) for movably attaching the auxiliary actuator to the at least one holding portion of the housing (Fig. 6 and paragraph 29).
Regarding claim 6, Chen teaches the Key module wherein the auxiliary actuator (2242, 221) comprises at least one fixing portion 221 for fixing the auxiliary actuator to the guide 222 (Fig. 5).
Regarding claim 7, Chen teaches the Key module wherein the contact device (2244-2245) comprises soldering surfaces or connector pins (22451-22441) for attaching the switch unit to a circuit substrate 21 of the keyboard (Fig. 6).
Regarding claim 11, Chen teaches the Key module comprising at least one spring element 2246 for providing a reset force upon actuation of the key module , in particular wherein the at least one spring element is formed as a tension spring or as a compression spring (Fig. 6).  
Regarding claim 12, Chen teaches the Key module wherein the keyboard comprises: 4 2823L T:202425:503753:1: ALEXANDRIAat least one key module according to claim 1; and a circuit substrate 21, wherein the at least one key module is arranged on the circuit substrate (Fig. 6).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Chen, et al. (US 20180294111).
Regarding claim 8, Chen does not teach the housing being formed of transparent material. However, Su teaches a similar keyboard that have a housing (1 or 2) that formed from transparent material (Fig. 1 and paragraph 60). It would have been obvious to one having ordinary skill in the art at the time the invention was effectively filed to utilize the teachings of Su in the keyboard of Chen to provide an illuminated keyboard.

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Hsu (US 20170178841)
Regarding claim 9, Chen does not teach the support element being formed of a metal material.  However, Hsu teaches a similar keyboard that comprises a spring a support element 122, wherein the support element is formed of a metal material (Fig. 3 and paragraph 59). It would have been obvious to one having ordinary skill in the art at the time of the invention to make the spring from metal material, since it has been held .

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Chen, et al. in view of Sato, et al. (US 20010007301).
Regarding claim 10, Chen does not teach the claimed structure of the guide. However, Sato teaches a similar key module that comprises: a support element 32, and guide; wherein the guide comprises a first wing element 12 and a second wing element 13, wherein each wing element comprises a bar 23, a first arm 24 and a second arm [24], wherein the arms extend away from the bar, wherein a mounting portion [27] is formed on the bar, wherein a first bearing portion [28] for bearing the wing element is formed on the first arm, wherein a second bearing portion [28] for bearing the wing element is formed on the second arm, wherein the first wing element and the second wing element are mechanically coupleable to each other; at least one spring element [15] for providing a reset force upon actuation of the key module, wherein the at least one spring element is mountable to the mounting portion of the first wing element and the mounting portion of the second wing element, wherein a plurality of accommodating portions for accommodating the bearing portions of the wing are formed in the support element (the top surface of the support element 32 defines an accommodating portion that receives the bearing portions, see Figs. 1-5). It would have been obvious to one having ordinary skill in the art at the time the invention was 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AHMED M SAEED whose telephone number is (571)270-7976.  The examiner can normally be reached on 10-8pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Renee Luebke can be reached on (571) 272-2009.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/AHMED M SAEED/Primary Examiner, Art Unit 2833